Citation Nr: 0418706	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-06 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected left ear hearing loss.  

2.  Entitlement to an increased disability rating for 
service-connected right knee strain, currently evaluated as 
10 percent disabling.  

3.  Entitlement to service connection for degenerative 
changes of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to January 
1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the veteran's claims of entitlement 
to compensable evaluations for service-connection left ear 
hearing loss and right knee strain, and also denied 
entitlement to service connection for degenerative changes of 
the lumbar spine.  

In April 2003, the rating for the right knee strain was 
increased to 10 percent.  The veteran has not indicated that 
he is satisfied with the currently assigned 10 percent 
disability rating.  Consequently, the issue of entitlement to 
an increased rating for right knee strain remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].

In February 2004, the veteran testified at a 
personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been prepared, and is 
of record.

The Board notes that additional evidence has been 
added to the record since the most recent 
Supplemental Statement of the Case (SSOC) was issued 
in June 2003.  At his personal hearing in February 
2004, the veteran provided a waiver of RO 
consideration for this recently received evidence.  
See 38 C.F.R. 20.1304. 

The issue of entitlement to service connection for 
degenerative changes of the lumbar spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Issue not on appeal

During the February 2004 Travel Board hearing, the veteran 
offered testimony regarding Paget's Disease.  This matter has 
not been presented to the RO and accordingly cannot be 
considered by the Board.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement with a decision of the 
agency of original jurisdiction initiates appellate review in 
the VA administrative adjudication process ].  Insofar as the 
veteran seeks entitlement to service connection for this 
condition he should file a claim with the RO.


FINDINGS OF FACT

1.  Service connection is not in effect for right ear hearing 
loss; Level I impairment is assigned for this ear.

2.  The veteran's service-connected left ear hearing loss is 
manifested by Level II impairment.  

3.  The veteran's right knee strain is manifested by 
complaints of pain.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2003).

2.  The schedular criteria for a rating in excess of 10 
percent for right knee strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased ratings for left 
ear hearing loss and right knee strain.  As was noted in the 
Introduction, the veteran's claim of entitlement to service 
connection for degenerative changes of the lumbar spine is 
being remanded for additional development.  

In the interest of clarity, the Board will initially address 
some preliminary matters common to both issues on appeal.  
The issue involving an increased disability rating for left 
ear hearing loss will then be addressed, followed by the 
issue involving an increased disability rating for right knee 
strain.  Although all of the evidence in the claims file may 
not be specifically cited in the Board's decision, the Board 
has reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the February 
2002 Statement of the Case (SOC) and the April 2003 and June 
2003 SSOCs.  Crucially, the RO informed the veteran of VA's 
duty to assist him in the development of his claim in letters 
dated in April 2001 and November 2003.  These letters advised 
the veteran of the provisions relating to the VCAA, to 
include advising him that he could provide medical evidence 
showing that his service-connected disabilities had increased 
in severity.  Specifically, he was advised that he could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for left ear hearing loss and right knee strain.  
He was informed as well that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in August 2000).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication in August 2000 pre-dated the enactment 
of the VCAA.  The claim was readjudicated, and a SSOC was 
provided to the veteran in April 2003 following VCAA notice 
compliance action.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  He provided 
testimony before the undersigned Veterans Law Judge in 
February 2004.  Therefore, there is no prejudice to the 
veteran, because VCAA notice could not have been provided 
prior to the initial adjudication of his claim by the RO and 
because his claim was subsequently re-adjudicated by the RO 
after appropriate VCAA notice was provided.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and reports of 
VA examinations, which will be described below.  The veteran 
and his representative have not identified any outstanding 
evidence.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  As has 
been noted in the Introduction, the veteran testified before 
the undersigned Veterans Law Judge at the RO in February 
2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

1.  Entitlement to an increased (compensable) rating for 
service-connected left ear hearing loss.  

Specific rating criteria

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in 38 C.F.R. § 4.85 are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.85 (2003).

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h) (2003).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's increased rating claim was 
received in June 2000, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  

Factual background

In a September 1995 rating decision, service connection was 
granted for left ear hearing loss, evaluated as 
noncompensably disabling.  The veteran filed a notice of 
disagreement with the disability rating assigned and was 
provided a SOC in June 1996; however, he did not perfect his 
appeal.  See 38 C.F.R. § 20.202 (2003).

VA outpatient treatment records dated in 1999 and 2000 
reflect no treatment for left ear hearing loss.  

The veteran filed a claim for increased rating in June 2000.  
On VA audiometric examination in August 2000, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
10
20
30
85

Speech recognition was 96 percent in the left ear.  There was 
no diagnosis offered.  

VA audiological evaluation conducted in March 2003 revealed 
pure tone threshold levels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
N/A
20
35
55
85

Speech recognition was 100 percent in the left ear.  The 
diagnosis was mild to profound sensorineural hearing loss in 
the left ear beginning at 2000 Hertz. 

On VA audiological evaluation in April 2003, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
25
30
LEFT
N/A
20
35
55
85

Speech recognition was 92 percent in the right ear and 88 
percent in the left ear.

In February 2004, the veteran testified that he had a hard 
time hearing people talking unless they were right in front 
of him.  He stated that he wore a hearing aid.  He felt that 
his hearing had gotten worse.  See February 2004 hearing 
transcript.  

Analysis

Service connection is currently in effect for left ear 
hearing loss, evaluated as zero percent disabling.  The 
veteran seeks a higher disability rating.  

Schedular rating

Applying the findings of the August 2000, March 2003 and 
April 2003 VA examinations to the rating criteria for hearing 
impairment, the Board concludes that there is no basis for a 
rating assignment in excess of the currently assigned 
noncompensable evaluation at this time.  Audiometric testing 
conducted during these examinations clearly shows that the 
veteran is not deaf in both ears and he does not contend 
otherwise.  As such, hearing impairment in the nonservice-
connected right ear is considered normal (level I) for 
purposes of evaluating the service-connected left ear.  

The VA examinations in August 2000 and March 2003 show that 
the veteran's left ear manifests average puretone thresholds 
of 36 (August 2000) and 49 (March 2003) decibels, and 96 
(August 2000) and 100 (March 2003) percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows the veteran's left ear hearing loss to be Level I 
impairment.  The April 2003 VA examination showed the 
veteran's left ear hearing loss to be Level II impairment - 
average puretone threshold of 49 decibels and 88 percent 
speech recognition.  As noted above, a maximum 10 percent 
evaluation is assignable only where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. §§ 3.383, 
4.85(f), (h) (2003).  The 2000 and 2003 VA examinations do 
not show such a level of hearing impairment in the left ear.  
Accordingly, the schedular criteria for a compensable rating 
are not met.  

In short, specific requirements in terms of pure tone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The veteran's test results clearly fall 
within the parameters for a zero percent rating under 
38 C.F.R. § 4.85.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
38 C.F.R. § 4.85 because the speech discrimination test may 
not reflect the severity of communicative functioning that 
some veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 
1999).  Under 38 C.F.R. § 4.86(a), if puretone thresholds at 
each of the specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 dB's or more, an evaluation could be based upon 
either Table VI or Table VIa, whichever results in a higher 
evaluation.  Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.

In this case, the 2000 and 2003 VA examinations do not show 
that the provisions of 38 C.F.R. §§ 4.85 or 4.86(b) are met 
in this case with respect to the left ear.  Therefore, the 
use of Tables VI or VIa is not warranted.  

The Board wishes to emphasize that it has no reason to doubt 
that the veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the veteran's hearing 
loss has been service connected.  However, as explained above 
the outcome of this case is determined by the audiology 
results.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to a compensable 
disability rating for his service-connected left ear hearing 
loss.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected right knee strain, currently evaluated as 
10 percent disabling.  

Specific rating criteria

Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint, with a minimum 10 percent 
rating assigned. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2003).

The veteran's service-connected right knee disability is 
currently rated 10 percent disabling under Diagnostic Code 
5260 [limitation of flexion].  A 10 percent evaluation is 
warranted for flexion limited to 45 degrees.  Flexion limited 
to 30 degrees warrants a 20 percent evaluation; and flexion 
limited to 15 degrees warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  Extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2003).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Factual background

In a September 1995 rating decision, service connection was 
granted for right knee strain, evaluated as noncompensably 
disabling.  The veteran filed a notice of disagreement with 
the disability rating assigned and was provided a SOC in June 
1996; however, he did not perfect his appeal.  See 38 C.F.R. 
§ 20.202 (2003).

The veteran filed a claim for increased rating in April 2000.  
VA examination in June 2000 revealed no periarticular 
thickening in the right knee.  Range of motion of the right 
knee was 0 to 125 degrees.  There was no evidence of ligament 
laxity in knee.  The patella was freely moveable and 
nontender.  There was some roughness of the patella but this 
was easily identifiable as non-symptomatic.  X-rays of the 
right knee revealed a small bone fragment just anterior to 
the right proximal tibia, but were otherwise normal.  The 
impression was no problems in the knee reported by the 
veteran, no pain on normal range of motion, no limitation of 
range of motion, and non-symptomatic mild roughness 
compatible with low grade degenerative joint disease in the 
knee.  

On VA examination in April 2003, the veteran complained of 
pain in the right knee which was described as a dull throb 
that came on with rest after his activity during the day.  He 
could not sleep on his back because it woke him up with knee 
pain.  The pain was increased with squatting.  He rated his 
pain as 3/10 in severity.  His only medication was aspirin.  
He indicated that the difficulty in the knee had not 
progressed and denied any swelling or give way.  He walked 
1.5 to 2 miles three times a week and this did not seem to 
aggravate his knee.  

Physical examination of the right knee showed normal movement 
of the patella.  Range of motion was 0 to 120 degrees.  There 
was no periarticular thickening, no fluid and no tenderness.  
There as slight crepitus with flexion and no laxity.  The 
examiner noted that the June 2000 X-rays were reviewed and 
showed preserved joint spaces.  They were considered normal 
for the veteran's age.  X-rays revealed moderate narrowing of 
the medial compartment.  The diagnosis was chronic right knee 
sprain with moderate symptoms and no progression.  

In an April 2003 rating action, the disability rating for 
right knee strain was increased to 10 percent.  

In February 2004, the veteran testified that he had a dull 
aching throb in his right knee.  He stated that the knee was 
not really painful, but bothersome.  He denied any current 
treatment for the right knee.  He did not wear a knee brace.  
He stated that he took aspirin and Tylenol as need and denied 
any functional limitation as a result of the right knee pain.  
See February 2004 hearing transcript.  

Analysis

Service connection is currently in effect for right knee 
strain, evaluated as 10 percent disabling.  The veteran seeks 
a higher disability rating.  

Schedular rating

There is X-ray evidence of degenerative disease of the knee.  
As discussed above, under Diagnostic Code 5003 arthritis of 
the knee is rated based upon limitation of motion of the 
knee.

Based on the symptoms and clinical findings and considering 
the nature of the disability, it is the judgment of the Board 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the disability at 
issue.  Regarding limitation of motion of the veteran's right 
knee, VA examinations in June 2000 and April 2003 indicated 
that the knee exhibited full extension (0 degrees) with 
flexion of 125 degrees in June 2000 and 120 degrees in April 
2003.  Thus, the limitation of motion of the veteran's right 
knee does not meet the criteria for a rating in excess of 10 
percent under Diagnostic Code 5260 or 5261. 

DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

After having carefully reviewed the record, the Board finds 
that the clinical findings do not warrant increased 
evaluations under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
In this regard, the Board notes that neither the 2000 nor 
2003 VA examiner stated that there was no evidence of 
increased fatigability, lack of coordination or weakness.  
Moreover, the June 2000 VA examiner concluded that there was 
no limitation of motion in the right knee and no pain on 
normal range of motion.  The April 2003 VA examination 
revealed showed normal movement of the patella of the right 
knee with was essentially full range of motion in the right 
knee.  Given these clinical findings, the Board finds that 38 
C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for a 
higher disability rating.

The Board further notes that during the April 2003 VA 
examination the veteran reported that he walked 1.5 to 2 
miles three times a week and that this did not aggravate his 
knee.  In addition, the veteran specifically denied any 
functional limitations in his daily activities as a result of 
right knee pain at his February 2004 hearing.  See February 
2004 hearing transcript, pg. 15.  The Board finds that these 
admissions by the veteran bolster its determination that 
there is no additional functional impairment as a result of 
the right knee disability.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim. The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased (compensable) rating for left ear 
hearing loss is denied.  

Entitlement to an increased disability rating for right knee 
strain is denied.  


REMAND

3.  Entitlement to service connection for degenerative 
changes of the lumbar spine.  

Reason for remand

VA examination 

Service medical records show that the veteran was seen in 
January 1993 for complaint of low back pain.  Physical 
examination resulted in a diagnosis of muscle spasm of the 
low back.  

Post-service VA medical records reflect complaints of and 
treatment for low back pain beginning in 1999.  A February 
2000 spine MRI report revealed degenerative changes at 
multiple levels of the lumbar spine.  

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his low back disability 
claim.  The VCAA and its implementing regulations require VA 
to provide a veteran with an examination or to obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4);  see also Charles v. Principi, 16 Vet. App. 
370 (2002).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for a 
VA examination to determine the nature 
and etiology of his low back condition.  
The claims folder should be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examiner should provide an opinion as to 
whether it is as likely as not that any 
low back disability found is related to 
the veteran's period of active service.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA should readjudicate 
the issue of the veteran's entitlement to 
service connection for degenerative 
changes of the lumbar spine.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



